Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 1 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 2 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 3 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 4 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 5 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 6 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 7 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 8 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 9 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 10 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 11 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 12 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 13 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 14 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 15 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 16 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 17 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 18 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 19 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 20 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 21 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 22 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 23 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 24 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 25 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 26 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 27 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 28 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 29 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 30 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 31 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 32 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 33 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 34 of 66
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 35 of 66
                                                                                       << Mail ID>>
      Case 0:19-cv-60205-WPD      Document
                Bellenger v. Accounts        38-1Management,
                                      Receivable  Entered on Inc.,
                                                             FLSD    Docket 09/24/2019
                                                                   Settlement          Page 36 of 66
                                                                              CLAIM FORM


                                                            Case No. 19-cv-60205-WPD


     Return this Claim Form to: Claim Administrator, PO Box xxxx, Portland, OR xxxxx- xxxx. Questions, or visit www.ARMTCPAsettlement.com .
   DEADLINE: THIS CLAIM FORM MUST BE SUBMITTED ONLINE OR POSTMARKED BY MONTH DAY , YEAR BE
 FULLY COMPLETED, BE SIGNED UNDER OATH, AND MEET ALL CONDITIONS OF THE SETTLEMENT AGREEMENT.

                              YOU MUST SUBMIT THIS CLAIM FORM TO RECEIVE A SETTLEMENT PAYMENT.

Please note that if you are a Class Member, the Class Member Verification section below requires you to state, under penalty of perjury, that all information
contained therein is true and correct. This Claim Form may be researched and verified by the Claim Administrator.



                                                     YOUR CONTACT INFORMATION

  Name:
                            (First)                         (Middle)                           (Last)

  Current Address:

  (City)                                                            (State)                (ZIP Code)


  Telephone Number on the Date you Received an Autodialed Call or Text Message: (                                 )           –
  Email address :

  Current Phone Number: (               )             –                       or  check if same as above
  (Please provide a phone number where you can be reached if further information is required.)

  Claim ID :

                                                          Class Member Verification
  By submitting this claim form, I declare under penalty of perjury that I am a member of the Class (defined as “Settlement Class: all
  individuals within the United States (i) who received a call (ii) on his or her cellular telephone (iii) from Defendant, (iv) without their prior
  express consent” and that the information provided herein is true and correct.
                          ************************************************************************
                    Additional information regarding the Settlement can be found at visit www.ARMTCPAsettlement.com




   I declare under penalty of perjury that the foregoing is true and correct.

  Signature:                                                                    Date:


 Print Name:

If you have questions, you may call the Claim Administrator at 1-xxx-xxx-xxxx.
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 37 of 66




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FORT LAUDERDALE DIVISION

                                Case No.: 0:19-cv-60205-DIMITROULEAS/Snow


    GINA BELLENGER, on behalf of
    herself and all others similarly situated,

                              Plaintiff,

    v.

    ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

                      Defendant.
    ____________________________________________/


                          [PROPOSED] ORDER GRANTING FINAL APPROVAL
                       OF CLASS ACTION SETTLEMENT AND FINAL JUDGMENT

                On _____________, this Court granted preliminary approval to the proposed class action

         settlement set forth in the Settlement Agreement and Release (the “Settlement Agreement”) between

         Plaintiff Gina Bellenger (“Plaintiff”'), on behalf of herself and al1 members of the Settlement Class,

         and Defendant Accounts Receivable Management, Inc. (“Defendant” or “ARM”) (collectively, the

         “Parties”). The Court also provisionally certified the Settlement Class for settlement purposes,

         approved the procedure for giving Class Notice to the members of the Settlement Class for settlement

         purposes, and set the final approval hearing to take place on _________________. The Court finds that

         the Class Notice in the form approved by the Court in its preliminary approval order was given in the

         manner ordered by the Court, constitutes the best practicable notice, and was fair, reasonable, and

         adequate.

                On _______________, the Court held a fully noticed Final Approval Hearing to consider: (1)

                                                           1
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 38 of 66




     whether the terms and conditions of the Settlement Agreement were fair, reasonable, and adequate;

     (2) whether a judgment should be entered dismissing Plaintiff s Complaint on the merits and with

     prejudice in favor of Defendant and against all persons or entities who are Settlement Class Members

     herein who have not requested exclusion from the Settlement Class; and (3) whether and in what

     amount to award Attorneys’ Fees and Expenses to Class Counsel for the Settlement Class and whether

     and in what amount to award a Service Award to the Named Plaintiff.

             NOW, THEREFORE, IT IS HEREBY ORDERED THAT

             1.      The Court has personal jurisdiction over the parties and the Settlement. Class

     Members, venue is proper, and the Court has subject matter jurisdiction to approve the Settlement

     Agreement, including all exhibits thereto, and to enter this Final Approval Order. Without affecting

     the finality of this Final Approval Order, this Court hereby retains jurisdiction as to all matters relating

     to administration, consummation, enforcement, and interpretation of the Settlement Agreement and

     of this Final Approval Order, and for any other purpose.

             2.      The Settlement Agreement was negotiated at arm's length by experienced counsel

     who were fully informed of the facts and circumstances of this litigation (the "Action") and of the

     strengths and weaknesses of their respective positions. The Settlement Agreement was reached after

     the Parties engaged in a full day’s mediation and extensive settlement discussions and after the

     exchange of formal information, including information about the size and scope of the Settlement

     Class. Counsel for the Parties were therefore well positioned to evaluate the benefits of the Settlement

     Agreement, taking into account the expense, risk, and uncertainty of protracted litigation.

             3.      The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23 have

     been satisfied for settlement purposes in that: (a) the number of Settlement Class Members is so

     numerous that joinder of all members thereof is impracticable; (b) there are questions of law and fact
                                                       2
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 39 of 66




     common to the Settlement Class; (c) the claims of the Named Plaintiff are typical of the claims of the

     Settlement Class she seeks to represent; (d) Named Plaintiff has arid will continue to fairly and

     adequately represent the interests of the Settlement Class for purposes of entering into the Settlement

     Agreement; (e) the questions of law and fact common to the Settlement Class Members predominate

     over any questions affecting any individual Settlement Class Member; (f) the Settlement Class is

     ascertainable; and (g) a class action is superior to the other available methods for the fair and efficient

     adjudication of the controversy.

              4.       Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement Class,

     as identified in the Settlement Agreement.

              5.       The Court finally appoints Scott A. Edelsberg of Edelsberg Law, P.A.; Andrew J.

     Shamis of Shamis and Gentile, P.A., Gary M. Klinger Esq. of Kozonis & Klinger, Ltd., and Jibrael

     S. Hindi, Esq. of The Law Offices of Jibrael S. Hindi, PLLC, as Class Counsel for the Settlement

     Class.

              6.       The Court finally designates Named Plaintiff Gina Bellenger as the Class

     Representative.

              7.       The Court makes the following findings on notice to the Settlement Class:

              (a)      The Court finds that the distribution of the Class Notice, as provided for in the

     Settlement Agreement, (i) constituted the best practicable notice under the circumstances to Settlement

     Class Members, (ii) constituted notice that was reasonably calculated, under the circumstances, to

     apprise Settlement Class Members of, among other things, the pendency of the Action, the nature and

     terms of the proposed Settlement, their right to object or to exclude themselves from the proposed

     Settlement, and their right to appear at the Final Approval Hearing, (iii) was reasonable and

     constituted due, adequate, and sufficient notice to all persons entitled to be provided
                                                        3
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 40 of 66




     with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States

     Constitution, the Rules of this Court, and any other applicable law.

             (b)     The Court finds that the Class Notice and methodology set forth in the Settlement

     Agreement, the Preliminary Approval Order, and this Final Approval Order (i) constitute the most

     effective and practicable notice of the Final Approval Order, the relief available to Settlement Class

     Members pursuant to the Final Approval Order, and applicable time periods; (ii) constitute due,

     adequate, and sufficient notice for all other purposes to all Settlement Class Members; and (iii) comply

     fully with the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this

     Court, and any other applicable law.

             8.      The Settlement Agreement is finally approved in all respects as fair, reasonable and

     adequate pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement Agreement,

     including all exhibits thereto, have been entered into in good faith and are hereby fully and finally

     approved as fair, reasonable, and adequate as to, and in the best interests of, each of the Parties and

     the Settlement Class Members.

             9.      The Parties are hereby directed to implement the Settlement Agreement according to

     its terms and provisions. The Administrator is directed to provide Claim Settlement Payments to those

     Settlement Class Members who submit valid, timely, and complete Claims.

             10.     Pursuant to Fed. R. Civ. P. 23, the Court hereby awards Class Counsel

     $XXXXXX.XX for the Settlement Class reasonable Attorneys' Fees and expenses in prosecuting the

     case, representing 33% of the Settlement Fund. The Court finds that the requested fees and costs are

     reasonable under the percentage of the fund. The award of attorneys' fees and costs to Class Counsel

     shall be paid from the Settlement Fund within the time period and manner set forth in the Settlement

     Agreement.
                                                        5
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 41 of 66




             11.     The Court finds the award of fees and costs are reasonable as (a) Class Counsel

     achieved a favorable result for the Class by obtaining Defendant's agreement to make significant funds

     available to Settlement Class Members, subject to submission of valid claims by eligible Settlement

     Class Members; (b) Class Counsel devoted substantial effort to pre- and post-filing investigation, legal

     analysis, and litigation; (c) Class Counsel prosecuted the Settlement Class's claims on a contingent

     fee basis, investing significant time and accumulating costs with no guarantee that they would receive

     compensation for their services or recover their expenses; (d) Class Counsel employed their

     knowledge of and experience with class action litigation in achieving a valuable settlement for the

     Settlement Class, in spite of Defendant's possible legal defenses and its experienced and capable

     counsel; (e) Class Counsel have standard contingent fee agreements with Plaintiff, who has reviewed

     the Settlement Agreement and been informed of Class Counsel's fee request and has approved; and

     (f) the Notice informed Settlement Class Members of the amount and nature of Class Counsel's fee

     and cost request under the Settlement Agreement, Class Counsel filed and posted their Petition in time

     for Settlement Class Members to make a meaningful decision on whether to object to the Class

     Counsel's fee request, and zero Settlement Class Member(s) objected. In addition, the Court has

     applied the factors articulated in Camden I Condominium Ass'n, Inc. v. Dunkle, 946 F.2d 768 (11th

     Cir. 1991), to confirm the reasonableness of fees and costs requested.

             12.     The Court further awards a Service Award in the amount of $4,000.00 to Named

     Plaintiff Gina Bellenger, payable pursuant to the terms of the Settlement Agreement.

             13.     Upon entry of this Final Approval Order, all members of the Class who did not validly

     and timely submit Requests for Exclusion in the manner provided in the Agreement shall, by operation

     of this Final Approval Order, have fully, finally and forever released, relinquished and discharged



                                                        5
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 42 of 66




     Defendant and the Released Parties from the Released Claims as set forth in the Settlement

     Agreement.

             14.     Furthermore, all members of the Class who did not validly and timely submit

     Requests for Exclusion in the manner provided in the Agreement are hereby permanently barred and

     enjoined from filing, commencing, prosecuting, maintaining, intervening in, participating in,

     conducting or continuing, either directly or in any other capacity, either individually or as a class, any

     action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any claims

     released pursuant to the Settlement Agreement, or seeking an award of fees and costs of any kind or

     nature whatsoever and pursuant to any authority or theory whatsoever, relating to or arising from the

     Action or that could have been brought in the Action and/or as a result of or in addition to those

     provided by the Settlement Agreement.

             15.     The terms of the Settlement Agreement and of this Final Approval Order, including

     all exhibits thereto, shall be forever binding on, and shall have res judicata and preclusive effect in all

     pending and future lawsuit maintained by Plaintiff and all other Settlement Class Members, as well

     as their heirs, executors and administrators, successors, and assigns.

             16.     The Releases, which are set forth in Section V of the Settlement Agreement, are

     expressly incorporated herein in all respects and are effective as of the date of this Final Approval

     Order; and the Released Parties (as that term is defined in the Settlement Agreement) are forever

     released, relinquished, and discharged by the Releasing Persons (as that term is defined in the

     Settlement Agreement) from all Released Claims (as that term is defined in the Settlement

     Agreement).

             (a)     The Settlement Agreement and Releases do not affect the rights of Settlement Class

     Members who validly and timely submitted a Request for Exclusion from the Settlement.
                                                 6
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 43 of 66




             (b)     The administration and consummation of the Settlement as embodied in the

     Settlement Agreement shall be under the authority of the Court. The Court shall retain jurisdiction to

     protect, preserve, and implement the Settlement Agreement, including, but not limited to, enforcement

     of the Releases. The Court expressly retains jurisdiction in order to enter such further orders as may

     be necessary or appropriate in administering and implementing the terms and provisions of the

     Settlement Agreement.

             (c)     The Settlement Agreement shall be the exclusive remedy for any and all Settlement

     Class Members, except those who have properly requested exclusion (opted out), and the Released

     Parties shall not be subject to liability or expense for any of the Released Claims to any Settlement

     Class Member(s).

             (d)     The Releases shall not preclude any action to enforce the terms of the Settlement

     Agreement, including participation in any of the processes detailed therein. The Releases set forth

     herein and in the Settlement Agreement are not intended to include the release of any rights or duties

     of the Settling Parties arising out of the Settlement Agreement, including the express warranties and

     covenants contained therein.

             17.     Plaintiff and all Settlement Class Members who did not timely exclude themselves

     from the Settlement Class are, from this day forward, hereby permanently barred and enjoined from

     directly or indirectly: (i) asserting any Released Claims in any action or proceeding; (ii) filing,

     commencing, prosecuting, intervening in, or participating in (as class members or otherwise), any

     lawsuit based on or relating to any the Released Claims or the facts and circumstances relating thereto;

     or (iii) organizing any Settlement Class Members into a separate class for purposes of pursuing as a

     purported class action any lawsuit (including by seeking to amend a pending complaint to include


                                                        7
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 44 of 66




     class allegations, or seeking class certification in a pending action) based on or relating to any of the

     Released Claims.

              18.    Neither the Settlement Agreement, nor any of its terms and provisions, nor any of the

     negotiations or proceedings connected with it, nor any of the documents or statements referred to

     therein, nor this Final Approval Order, nor any of its terms and provisions, shall be:

              (a)    offered by any person or received against Defendant or any Released Party as

     evidence of, or construed as or deemed to be evidence of, any presumption, concession, or admission

     by Defendant of the truth of the facts alleged by any person, the validity of any claim that has been or

     could have been asserted in the Action or in any other litigation or judicial or administrative

     proceeding, the deficiency of any defense that has been or could have been asserted in the Action or

     in any litigation, or of any liability, negligence, fault, or wrongdoing by Defendant or any Released

     Party;

              (b)    offered by any person or received against Defendant or any Released Party as

     evidence of a presumption, concession, or admission of any fault or violation of any law by Defendant

     or any Released Party; or

              (c)    offered by any person or received against Defendant or any Released Party as

     evidence of a presumption, concession, or admission with respect to any liability, negligence, fault,

     or wrongdoing in any civil, criminal, or administrative action or proceeding.

              19.    This Final Approval Order and the Settlement Agreement (including the Exhibits

     thereto) may be filed in any action against or by any Released Party (as that term is defined herein and

     the Settlement Agreement) to support a defense of res judicata, collateral estoppel, release, good faith

     settlement, judgment bar or reduction, or any theory of claim preclusion or issue preclusion or similar

     defense or counterclaim.
                                                         8
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 45 of 66




               20.   Without further order of the Court, the Settling Parties may agree to reasonably

     necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

               21.   In the event that the Effective Date does not occur, this Final Approval Order shall

     automatically be rendered null and void and shall be vacated and, in such event, all orders entered and

     releases delivered in connection herewith shall be null and void. In the event that the Effective Date

     does not occur, the Settlement Agreement shall become null and void and be of no further force. and

     effect, neither the Settlement Agreement nor the Court's Orders, including this Order, shall be used or

     referred to for any purpose whatsoever, and the Parties shall retain, without prejudice, any and all

     objections, arguments, and defenses with respect to class certification, including the right to argue that

     no class should be certified for any purpose, and with respect to any claims or allegations in this

     Action.

               22.   This Action, including all individual claims and class claims presented herein, is

     hereby DISMISSED on the merits and WITH PREJUDICE against Plaintiff and all other

     Settlement Class Members, without fees or costs to any party except as otherwise provided herein.

     This case is CLOSED, and all pending motions are DENIED AS MOOT.

               DONE AND ORDERED in Chambers at Ft. Lauderdale, Florida, this                   day of

                          , 2019.




                                                      WILLIAM P. DIMITROULEAS
                                                      United States District Judge

     Copies to:
     Counsel of record



                                                         9
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 46 of 66
                       UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF FLORIDA


       If You Were Sent an Autodialed Call from Accounts
       Receivable Management, Inc., You May Be Entitled
          to a Payment from a Class Action Settlement.
           A federal court authorized this Notice. You are not being sued. This is not a solicitation from a lawyer.
       •    A Settlement1 has been reached in a class action lawsuit about whether Accounts Receivable
            Management, Inc. (“ARM”) sent autodialed calls to mobile telephone numbers without prior
            express consent of the recipients in violation of the Telephone Consumer Protection Act, 47
            U.S.C. § 227 (“TCPA”). ARM denies the allegations and any wrongdoing. The Court has not
            decided who is right.
       •    The Settlement offers payments to Settlement Class Members who file valid Claims.
       •    Your legal rights are affected whether you act or do not act. Read this Notice carefully.

                        YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
           SUBMIT A                 If you are a member of the Settlement Class, you must submit a
           CLAIM FORM               completed Claim Form to receive a payment. If the Court approves the
                                    Settlement and it becomes final and effective, and you remain in the
                                    Settlement Class, you will receive your payment by check.
           EXCLUDE                  You may request to be excluded from the Settlement and, if you do, you
           YOURSELF                 will receive no benefits from the Settlement.

           OBJECT                   Write to the Court if you do not like the Settlement.

           GO TO A HEARING          Ask to speak in court about the fairness of the Settlement.


           DO NOTHING               You will not receive a payment if you fail to timely submit a completed
                                    Claim Form, and you will give up your right to bring your own lawsuit
                                    against ARM about the Claims in this case.

       •    These rights and options—and the deadlines to exercise them—are explained in this Notice.
       •    The Court in charge of this case still has to decide whether to approve the Settlement. If it
            does, and after any appeals are resolved, benefits will be distributed to those who submit
            qualifying Claim Forms. Please be patient.




1
 Capitalized terms herein have the same meanings as those defined in the Settlement Agreement, a copy
of which may be found online at the Settlement Website below.
                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                    www.ARMTCPAsettlement.com
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 47 of 66

                                        WHAT THIS NOTICE CONTAINS

  BASIC INFORMATION....................................................................................................................PAGE 3
  1. Why is there a Notice?
  2. What is this litigation about?
  3. What is the Telephone Consumer Protection Act?
  4. Why is this a class action?
  5. Why is there a settlement?

  WHO IS PART OF THE SETTLEMENT.............................................................................................PAGE 4
  6. Who is included in the Settlement?
  7. What if I am not sure whether I am included in the Settlement?

  THE SETTLEMENT BENEFITS...................................................................................................... ..PAGE 4
  8. What does the Settlement provide?
  9. How do I file a Claim?
  10. When will I receive my payment?

  EXCLUDING YOURSELF FROM THE SETTLEMENT.......................................................................PAGE 5
  11. How do I get out of the Settlement?
  12. If I do not exclude myself, can I sue ARM for the same thing later?
  13. What am I giving up to stay in the Settlement Class?
  14. If I exclude myself, can I still get a payment?

  THE LAWYERS REPRESENTING YOU............................................................................................PAGE 6
  15. Do I have a lawyer in the case?
  16. How will the lawyers be paid?

  OBJECTING TO THE SETTLEMENT.................................................................................................PAGE 6
  17. How do I tell the Court I do not like the Settlement?
  18. What is the difference between objecting and asking to be excluded?

  THE FINAL APPROVAL HEARING...................................................................................................PAGE 7
  19. When and where will the Court decide whether to approve the Settlement?
  20. Do I have to attend the hearing?
  21. May I speak at the hearing?

  IF YOU DO NOTHING.......................................................................................................................PAGE 8
  22. What happens if I do nothing at all?

  GETTING MORE INFORMATION.....................................................................................................PAGE 8
  23. How do I get more information?




                                         QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                            www.ARMTCPAsettlement.com
                                                                      2
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 48 of 66



                                        BASIC INFORMATION
    1. Why is there a Notice?

  A court authorized this Notice because you have a right to know about a proposed Settlement of the
  class action lawsuit known as Bellenger v. Accounts Receivable Management, Inc., Case No. 19-cv-
  60205-WPD (S.D. Fla.) and about all of your options before the Court decides whether to give Final
  Approval to the Settlement. This Notice explains the lawsuit, the Settlement, and your legal rights.
  Judge William Dimitrouleas of the United States District Court for the Southern District of Florida is
  overseeing this case. The person who sued, Gina Bellenger, is called the “Plaintiff.” ARM, is called the
  “Defendant.”

    2. What is this litigation about?

  The lawsuit alleges that ARM sent autodialed calls to Plaintiff’s wireless telephone number without
  prior express consent in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
  (“TCPA”) and seeks actual and statutory damages under the TCPA on behalf of the named Plaintiff and
  a class of all individuals in the United States.
  ARM denies each and every allegation of wrongdoing, liability, and damages that were or could have
  been asserted in the litigation and that the claims in the litigation would be appropriate for class
  treatment if the litigation were to proceed through trial.
  The Plaintiff’s Complaint, Settlement Agreement, and other case-related documents are posted on the
  Settlement Website, www.ARMTCPAsettlement.com The Settlement resolves the lawsuit. The Court
  has not decided who is right.

    3. What is the Telephone Consumer Protection Act?

  The Telephone Consumer Protection Act (commonly referred to as the “TCPA”) is a federal law that
  restricts telephone solicitations and the use of automated telephone equipment.

    4. Why is this a class action?

  In a class action, the person called the “Class Representative” (in this case, Plaintiff Bellenger) sues on
  behalf of herself and other people with similar claims.
  All of the people who have claims similar to the Plaintiff’s are Settlement Class Members, except for
  those who exclude themselves from the class.

    5. Why is there a settlement?

  The Court has not found in favor of either Plaintiff or ARM. Instead, both sides have agreed to a
  settlement. By agreeing to the Settlement, the parties avoid the costs and uncertainty of a trial, and if
  the Settlement is approved by the Court, Settlement Class Claimants will receive the benefits described
  in this Notice. ARM denies all legal claims in this case. Plaintiff and her lawyers think the proposed
  Settlement is best for everyone who is affected.


                                QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                   www.ARMTCPAsettlement.com
                                                     3
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 49 of 66


                             WHO IS PART OF THE SETTLEMENT
    6. Who is included in the Settlement?

  The Settlement includes all persons who received an autodialed call on their cell phone from ARM
  between on or after January 23, 2015 through the date of certification. Specifically, the Settlement is
  defined as:
      all individuals within the United States (i) who received a call (ii) on his or her cellular
      telephone (iii) from Defendant, (iv) without their prior express consent. Persons meeting
      this definition are referred to collectively as the “Settlement Class” and, individually, as
      “Settlement Class Members.”
  Excluded from the Settlement Class are: (i) the district judge and magistrate judge presiding over this
  case, the judges of the U.S. Court of Appeals for the Eleventh Circuit, their spouses, and persons within
  the third degree of relationship to either of them; (2) individuals who are or were during the Class Period
  agents, directors, employees, officers, or servants of ARM or of any affiliate or parent of ARM; (3)
  Plaintiff’s counsel and their employees, and (4) all persons who file a timely and proper request to be
  excluded from the Settlement Class.

    7. What if I am not sure whether I am included in the Settlement?

  If you are not sure whether you are in the Settlement Class or have any other questions about the
  Settlement, visit the Settlement Website at www.ARMTCPAsettlement.com or call the toll-free
  number, 1-844-551-1722. You also may send questions to the Settlement Administrator at ARM
  TCPA Settlement Administrator, P.O. Box 6006, Portland, OR 97208-6006.
                                  THE SETTLEMENT BENEFITS
    8. What does the Settlement provide?

  To fully settle and release claims of the Settlement Class Members, ARM has agreed to make payments
  to the Settlement Class Members and pay for notice and administration costs of the Settlement,
  attorneys’ fees and expenses incurred by counsel for the Settlement Class, and service awards for
  Plaintiff (the “Settlement Fund”). Each Settlement Class member who timely files with the Settlement
  Administrator a valid Claim Form will receive a check for a pro rata distribution of up to $500.00.

    9. How do I file a Claim?

  If you qualify for a payment, you must complete and submit a valid Claim Form. You may download a
  Claim Form at the Settlement Website, www.ARMTCPAsettlement.com or request a Claim Form by
  calling the Settlement Administrator at the toll-free number below. To be valid, a Claim Form must be
  completed fully and accurately, signed under penalty of perjury, and submitted timely.
  You may submit a Claim Form by U.S. mail or file a Claim Form online. If you send in a Claim Form
  by U.S. mail, it must be postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so
  file by 11:59 p.m. EST on xxxxxxxxxx.



                                QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                   www.ARMTCPAsettlement.com
                                                     4
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 50 of 66

  No matter which method you choose to file your Claim Form, please read the Claim Form carefully and
  provide all the information required. Only one Claim Form may be submitted per Settlement Class
  Member.

    10. When will I receive my payment?

  Payments to Settlement Class Members will be made only after the Court grants Final Approval to the
  Settlement and after any appeals are resolved (see “Final Approval Hearing” below). If there are appeals,
  resolving them can take time. Please be patient.
                    EXCLUDING YOURSELF FROM THE SETTLEMENT
  If you do not want benefits from the Settlement, and you want to keep the right to sue or continue to
  sue ARM on your own about the legal issues in this case, then you must take steps to get out of the
  Settlement. This is called excluding yourself—or it is sometimes referred to as “opting out” of the
  Settlement Class.

    11. How do I get out of the Settlement?

  To exclude yourself from the Settlement, you must send a timely letter by mail to:
                                      ARM Settlement Administrator
                                              P.O. Box 6006
                                        Portland, OR 97208-6006
  Your request to be excluded from the Settlement must be personally signed by you under penalty of
  perjury and contain a statement that indicates your desire to be “excluded from the Settlement Class”
  and that, absent of excluding yourself or “opting out,” you are “otherwise a member of the Settlement
  Class.”
  Your exclusion request must be postmarked no later than xxxxxxxxx. You cannot ask to be excluded
  on the phone, by email, or at the Settlement Website.
  You may opt out of the Settlement Class only for yourself.

    12. If I do not exclude myself, can I sue ARM for the same thing later?

  No. Unless you exclude yourself, you give up the right to sue ARM for the claims that the Settlement
  resolves. You must exclude yourself from this Settlement Class in order to pursue your own lawsuit.

    13. What am I giving up to stay in the Settlement Class?

  Unless you opt out of the Settlement, you cannot sue or be part of any other lawsuit against ARM about
  the issues in this case, including any existing litigation, arbitration, or proceeding. Unless you exclude
  yourself, all of the decisions and judgments by the Court will bind you.
  The Settlement Agreement is available at www.ARMTCPAsettlement.com The Settlement Agreement
  provides more detail regarding the Releases and describes the Released Claims with specific
  descriptions in necessary, accurate legal terminology, so read it carefully. You can talk to the law firms
  representing the Settlement Class listed in Question 15 for free, or you can, at your own expense, talk to
  your own lawyer if you have any questions about the Released Claims or what they mean.

                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                  www.ARMTCPAsettlement.com
                                                     5
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 51 of 66


    14. If I exclude myself, can I still get a payment?

  No. You will not get a payment from the Settlement Fund if you exclude yourself from the Settlement.
                           THE LAWYERS REPRESENTING YOU
    15. Do I have a lawyer in the case?

  The Court has appointed the following lawyers as “Class Counsel” to represent all members of the
  Settlement Class.

                                            Scott Edelsberg, Esq.
                                             Edelsberg Law, PA
                                          19495 Biscayne Blvd #607
                                             Aventura, FL 33180

                                          Andrew J. Shamis, Esq.
                                         Shamis and Gentile, P.A.
                                        14 NE 1st Avenue, Suite 400
                                           Miami, Florida 33132

                                           Gary M. Klinger Esq.
                                         Kozonis & Klinger, Ltd.
                                     4849 N. Milwaukee Ave., Ste. 300
                                          Chicago, Illinois 60630

                                         Jibrael S. Hindi, Esq.
                                The Law Offices of Jibrael S. Hindi, PLLC
                                           110 SE 6th Street
                                       Ft. Lauderdale, FL 33301

  You will not be charged for these lawyers. If you want to be represented by another lawyer, you may
  hire one to appear in Court for you at your own expense.

    16. How will the lawyers be paid?

  Class Counsel intend to request up to 33% of the Settlement Fund for attorneys’ fees and reimbursement
  of reasonable, actual out-of-pocket expenses incurred in the litigation. The Court will decide the amount
  of fees and expenses to award.
  Class Counsel will also request that a Service Award of $4,000.00 be paid to the Class Representative
  for her services as representative on behalf of the whole Settlement Class.
                              OBJECTING TO THE SETTLEMENT
    17. How do I tell the Court if I do not like the Settlement?


                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                  www.ARMTCPAsettlement.com
                                                     6
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 52 of 66
  If you are a Settlement Class Member (and do not exclude yourself from the Settlement Class), you can
  object to any part of the Settlement. To object, you must timely submit a letter that includes the
  following:
     1) A heading that includes the case name and case number— Bellenger v. Accounts Receivable
        Management, Inc., Case No. 19-cv-60205-WPD (S.D. Fla.);
     2) Your name, address, telephone number, the cell phone number at which you received auto dialed
        calls from ARM and if represented by counsel, the name, bar number, address, and telephone
        number of your counsel;
     3) A signed statement stating, under penalty of perjury, that you received one or more auto dialed
        calls from ARM and are a member of the Settlement Class;
     4) A statement of all your objections to the Settlement including your legal and factual basis for
        each objection;
     5) A statement of whether you intend to appear at the Final Approval Hearing, either with or
        without counsel, and if with counsel, the name of your counsel who will attend;
     6) The number of times in which your counsel and/or counsel’s law firm have objected to a class
        action settlement within the five years preceding the date that you file the objection, the caption
        of each case in which counsel or the firm has made such objection, and a copy of any orders
        related to or ruling upon counsel’s or the firm’s prior objections that were issued by the trial
        and appellate courts in each listed case;
     7) A list of all persons who will be called to testify at the Final Approval Hearing in support of the
        objection; and
     8) Any and all agreements that relate to the objection or the process of objecting—whether written
        or verbal—between you or your counsel and any other person or entity.
  If you wish to object, you must file your objection with the Court (using the Court’s electronic filing
  system or in any manner in which the Court accepts filings) and mail your objection to each of the
  following three (3) addresses, and your objection must be postmarked by XXXXXXXXXX.
        Clerk of the Court                  Class Counsel                 Defendant’s Counsel
   United States District Court for   Scott Edelsberg, Esq.        Ernest H. Kohlmyer, III Esq.
   the Southern District of Florida   Edelsberg Law, PA            Shepard, Smith, Kohlmyer & Hand,
   400 N. Miami Ave                   19495 Biscayne Blvd #607     P.A.
   Miami, FL 33128                    Aventura, FL 33180           2300 Maitland Center Parkway, Suite
                                                                   100 Maitland, Florida 32751.


    18. What is the difference between objecting and asking to be excluded?

  Objecting is telling the Court that you do not like something about the Settlement. You can object to
  the Settlement only if you do not exclude yourself. Excluding yourself is telling the Court that you do
  not want to be part of the Settlement. If you exclude yourself, you have no basis to object to the
  Settlement because it no longer affects you.
                               THE FINAL APPROVAL HEARING
  The Court will hold a hearing to decide whether to approve the Settlement and any requests for fees
  and expenses (“Final Approval Hearing”).


                                QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                   www.ARMTCPAsettlement.com
                                                    7
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 53 of 66

    19. When and where will the Court decide whether to approve the Settlement?

  The Court has scheduled a Final Approval Hearing on xxxxxxx at xxx a.m. at the xxxxxxxxxxxxx.
  The hearing may be moved to a different date or time without additional notice, so it is a good idea to
  check www.ARMTCPAsettlement.com for updates. At this hearing, the Court will consider whether
  the Settlement is fair, reasonable, and adequate. The Court will also consider the requests by Class
  Counsel for attorneys’ fees and expenses and for a Service Award to the Class Representative. If there
  are objections, the Court will consider them at that time. After the hearing, the Court will decide
  whether to approve the Settlement. It is unknown how long these decisions will take.

    20. Do I have to attend the hearing?

  No. Class Counsel will answer any questions the Court may have. But, you are welcome to attend the
  hearing at your own expense. If you send an objection, you do not have to come to Court to talk about
  it. As long as you submitted your written objection on time to the proper addresses and it complies with
  all the other requirements set forth above, the Court will consider it. You may also pay your own lawyer
  to attend the hearing, but it is not necessary.

    21. May I speak at the hearing?

  You may ask the Court for permission to speak at the Final Approval Hearing. To do so, your timely
  filed objection must include a statement of whether you intend to appear at the Final Approval Hearing
  (see Question 17 above).
  You cannot speak at the hearing if you exclude yourself from the Settlement.
                                       IF YOU DO NOTHING
    22. What happens if I do nothing at all?

  If you are a Settlement Class member and do nothing, meaning you do not file a timely Claim, you will
  not get benefits from the Settlement. Further, unless you exclude yourself, you will be bound by the
  judgment entered by the Court.
                                GETTING MORE INFORMATION
    23. How do I get more information?

  This Notice summarizes the proposed Settlement. You are urged to review more details in the
  Settlement Agreement. For a complete, definitive statement of the Settlement terms, refer to the
  Settlement Agreement at www.ARMTCPAsettlement.com You also may write with questions to the
  Settlement Administrator at ARM Settlement Administrator, P.O. Box 6006, Portland, OR 97208-6006
  or call the toll-free number, 1-888-551-1722.




                               QUESTIONS? CALL 1-844-551-1722 OR VISIT
                                  www.ARMTCPAsettlement.com
                                                    8
19-cv-60205-WPD      Document
    Accounts Receivable         38-1
                        Management, Inc. Entered on FLSD Docket 09/24/2019      Page
                                                                  FIRST-CLASS MAIL
    Administrator PO Box 6006                                        U.S. POSTAGE
                                                                          PAID
    Portland, OR 97208-6006                                           Portland, OR
                                                                    PERMIT NO. 2882




     Legal Notice about a Class Action Settlement

                                              <<BARCODE>>

                                              <<NAME1>>
                                              <<NAME2>>
                                              <<ADDRESS1>>
                                              <<ADDRESS2>>
                                              <<CITY, ST, ZIP>>
                                              <<COUNTRY>>




  000004/00995239_1
19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page
               If You Received an Autodialed Call from Accounts Receivable Management, Inc., You May Be Entitled to a
                                          Payment from a Class Action Settlement

                         Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

  A settlement has been reached in a class action lawsuit alleging that Accounts Receivable Management, Inc. (“ARM”) sent
  autodialed calls to wireless telephone numbers without consent of the recipients in violation of the Telephone Consumer
  Protection Act, 47 U.S.C. § 227. ARM denies the allegations and any wrongdoing. The Court has not decided who is right.

  Who’s Included? The Settlement includes all persons who received an autodialed call on their cell phone from ARM from
  January 23, 2015 through the date of certification. Specifically, the class is defined as “all individuals within the United States (i)
  who received a call (ii) on his or her cellular telephone (iii) from Defendant, (iv) without their prior express consent.”

  What Are the Settlement Terms? ARM has agreed to pay class members who submit a valid Claim Form and to pay for notice
  and administration costs of the Settlement, attorneys’ fees and expenses incurred by counsel for the Settlement Class, and service
  award for the Plaintiff. A Settlement Class Member who submits a timely and valid Claim Form will receive a check for a pro
  rata distribution of up to $500.00. Only one Claim is allowed per Settlement Class Member.

  How Can I Get a Payment? To get a payment, you must submit a Claim Form by the deadline stated below. You may download
  a Claim Form at the Settlement Website, www.ARMTCPAsettlement.com or request a Claim Form by calling the Settlement
  Administrator at the toll-free number below. To be valid, a Claim Form must be completed fully and accurately, signed under
  penalty of perjury, and submitted timely. You may submit a Claim Form by U.S. mail or file a Claim Form online. If you send in
  a Claim Form by U.S. mail, it must be postmarked by xxxxxxxxxx. If you file a Claim Form online, then you must so file by
  11:59 p.m. EST on xxxxxxxxxx.

  Your Other Options. If you do not want to be legally bound by the Settlement, you must exclude yourself by xxxxxxxxxx. If
  you do not exclude yourself, you will release any claims you may have, as more fully described in the Settlement Agreement,
  available at the Settlement Website. You may object to the Settlement by xxxxxxxxxx. The Court will hold a Final Approval
  Hearing on xxxxxxxxxx to consider whether to approve the Settlement, a request for 33% of the Settlement Fund to reimburse
  attorneys’ fees and expenses, and service awards of $4,000 to the Class Representative. You may appear at the hearing, either
  yourself or through an attorney you hire, but you don’t have to. For more information, call or visit the Settlement Website.




000004/00995239_1
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 56 of 66



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                             Case No.: 0:19-cv-60205-DIMITROULEAS/Snow


   GINA BELLENGER, on behalf of
   herself and all others similarly situated,

                          Plaintiff,

   v.

   ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

                     Defendant.
   ____________________________________________/

                  [PROPOSED] ORDER PRELIMINARILY APPROVING
        CLASS ACTION SETTLEMENT AND CERTIFYING THE SETTLEMENT CLASS

            Plaintiff Gina Bellenger, on behalf of herself and classes of similarly situated persons,

    (“Plaintiff”) and Defendant Accounts Receivable Management, Inc., (“ARM” or “Defendant”),

    have agreed to settle this Action pursuant to the terms and conditions set forth in an executed

    Settlement Agreement (“Settlement Agreement” or “Agreement”). The Parties reached the

    Settlement through arm’s-length negotiations with the help of experienced mediator, Steven Jaffe,

    Esq. Under the Settlement, subject to the terms and conditions therein and subject to Court

    approval, Plaintiff and the proposed Settlement Class will fully, finally, and forever resolve,

    discharge, and release their claims.

            The Settlement has been filed with the Court, and Plaintiff and Class Counsel have filed an

    Unopposed Motion for Preliminary Approval of Class Settlement (“Motion”). Upon considering

    the Motion, the Settlement and all exhibits thereto, the record in these proceedings, the

    representations and recommendations of counsel, and the requirements of law, the Court finds that:

    (1) this Court has jurisdiction over the subject matter and the Parties to this Action; (2) the proposed
                                                       2
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 57 of 66



    Settlement Class meets the requirements of Federal Rule of Civil Procedure 23 and should be

    certified for settlement purposes only; (3) the persons and entities identified below should be

    appointed Class Representative and Class Counsel; (4) the Settlement is the result of informed,

    good-faith, arm’s-length negotiations between the Parties and their capable and experienced

    counsel, and is not the result of collusion; (5) the Settlement is within the range of reasonableness

    and should be preliminarily approved; (6) the proposed Notice program and proposed forms of

    Notice satisfy Federal Rule of Civil Procedure 23 and constitutional due process requirements, and

    are reasonably calculated under the circumstances to apprise the Settlement Class of the pendency

    of the Action, class certification, terms of the Settlement, Class Counsel’s application for an award

    of attorneys’ fees and expenses (“Fee Application”) and request for a Service Award for Plaintiff,

    and their rights to opt-out of the Settlement Class or object to the Settlement, Class Counsel’s Fee

    Application, and/or the request for a Service Award for Plaintiff;

    (7) good cause exists to schedule and conduct a Final Approval Hearing, pursuant to Federal Rule

    of Civil Procedure 23(e), to assist the Court in determining whether to grant Final Approval of the

    Settlement and enter the Final Approval Order, and whether to grant Class Counsel’s Fee

    Application and request for a Service Award for Plaintiff; and (8) the other related matters

    pertinent to the Preliminary Approval of the Settlement should also be approved.

           Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

           1. As used in this Preliminary Approval Order, unless otherwise noted, capitalized terms

    shall have the definitions and meanings accorded to them in the Settlement.

           2. The Court has jurisdiction over the subject matter and Parties to this proceeding pursuant

    to 28 U.S.C. §§ 1331, 1332.

           3. Venue is proper in this District.

      Provisional Class Certification and Appointment of Class Representative and Class Counsel

                                                     2
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 58 of 66



           4. It is well established that “[a] class may be certified solely for purposes of settlement [if]

    a settlement is reached before a litigated determination of the class certification issue.” Borcea v.

    Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted). In

    deciding whether to provisionally certify a settlement class, a court must consider the same factors

    that it would consider in connection with a proposed litigation class – i.e., all Rule 23(a) factors

    and at least one subsection of Rule 23(b) must be satisfied – except that the Court need not consider

    the manageability of a potential trial, since the settlement, if approved, would obviate the need for

    a trial. Id.; Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997).

           5. The Court finds, for settlement purposes, that the Federal Rule of Civil Procedure 23

    factors are present and that certification of the proposed Settlement Class is appropriate under Rule

    23. The Court therefore provisionally certifies the following Settlement Class.

           All individuals within the United States (i) who received a call (ii) on his or her
           cellular telephone (iii) from Defendant, (iv) without their prior express written
           consent.

           6. Specifically, the Court finds, for settlement purposes and conditioned on final

    certification of the proposed class and on the entry of the Final Approval Order, that the Settlement

    Class satisfies the following factors of Federal Rule of Civil Procedure 23:

           (a) Numerosity: In the Action, an estimated 3,000 individuals are members of the

    proposed Settlement Class. The proposed Settlement Class is thus so numerous that joinder of all

    members is impracticable.

           (b) Commonality: “[C]ommonality requires the plaintiff to demonstrate that the class

    members ‘have suffered the same injury,’” and the plaintiff’s common contention “must be of such

    a nature that it is capable of classwide resolution – which means that determination of its truth or

    falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”


                                                      12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 59 of 66



    Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2551 (2011) (citation omitted).

    Here, the commonality requirement is satisfied. Multiple questions of law and fact centering on

    Defendant’s class-wide practices are common to the Plaintiff and the Settlement Class, are alleged

    to have injured all members of the Settlement Class in the same way, and would generate common

    answers central to the viability of the claims were this case to proceed to trial.

           (c) Typicality: The Plaintiff’s claims are typical of the Settlement Class because they

    concern the same alleged Defendant’s practices, arise from the same legal theories, and allege the

    same types of harm and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v.

    Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality satisfied where

    claims “arise from the same event or pattern or practice and are based on the same legal theory”);

    Murray v. Auslander, 244 F.3d 807, 811 (11th Cir. 2001) (named plaintiffs are typical of the class

    where they “possess the same interest and suffer the same injury as the class members”).

           (d) Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the proposed class

    representatives have interests antagonistic to the class; and (2) whether the proposed class counsel

    has the competence to undertake the litigation at issue. See Fabricant v. Sears Roebuck, 202 F.R.D.

    310, 314 (S.D. Fla. 2001). Here, Rule 23(a)(4) is satisfied because there are no conflicts of interest

    between the Plaintiff and the Settlement Class, and Plaintiff has retained competent counsel to

    represent her and the Settlement Class. Class Counsel regularly engage in consumer class

    litigation, complex litigation, and other litigation similar to this Action, and have dedicated

    substantial resources to the prosecution of the Action. Moreover, the Plaintiff and Class Counsel

    have vigorously and competently represented the Settlement Class in the Action. See Lyons v.

    Georgia-Pacific Corp. Salaried Employees Rel. Plan, 221 F.3d 1235, 1253 (11th Cir. 2000).

           (e) Predominance and Superiority: Rule 23(b)(3) is satisfied because the common legal and

    alleged factual issues here predominate over individualized issues, and resolution of the common
                                                   12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 60 of 66



    issues for the members of the Settlement Class in a single, coordinated proceeding is superior to

    thousands of individual lawsuits addressing the same legal and factual issues. With respect to

    predominance, Rule 23(b)(3) requires that “[c]ommon issues of fact and law . . . ha[ve] a direct

    impact on every class member’s effort to establish liability that is more substantial than the impact

    of individualized issues in resolving the claim or claims of each class member.” Sacred Heart

    Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir. 2010)

    (internal quotation marks omitted). Here, common questions present a significant aspect of the

    case and can be resolved for all members of the Settlement Class in a single adjudication. In a

    liability determination, those common issues would predominate over any issues that are unique

    to individual members of the Settlement Class. Moreover, each member of the Settlement Class

    has claims that arise from the same or similar alleged practices as well as the same legal theories.

           7. The Court appoints Plaintiff, Gina Bellenger, as Class Representative.

           8. The Court appoints the following people and firms as Class Counsel: Scott A. Edelsberg

    of Edelsberg Law, P.A.; Andrew J. Shamis of Shamis and Gentile, P.A., Gary M. Klinger Esq. of

    Kozonis & Klinger, Ltd., and Jibrael S. Hindi, Esq. of The Law Offices of Jibrael S. Hindi, PLLC,

    as Class Counsel for the Settlement Class.

           9. The Court recognizes that Defendant reserves its defenses and objections against and

    rights to oppose any request for class certification in the event that the proposed Settlement does

    not become Final for any reason. Defendant also reserves its defenses to the merits of the claims

    asserted in the event the Settlement does not become Final for any reason.

                                 Preliminary Approval of the Settlement

           10. At the preliminary approval stage, the Court’s task is to evaluate whether the Settlement

    is within the “range of reasonableness.” 4 Newberg on Class Actions § 11.26. “Preliminary

    approval is appropriate where the proposed settlement is the result of the parties’ good faith
                                                     12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 61 of 66



    negotiations, there are no obvious deficiencies and the settlement falls within the range of reason.”

    Smith v. Wm. Wrigley Jr. Co., 2010 WL 2401149, at *2 (S.D. Fla. Jun. 15, 2010). Settlement

    negotiations that involve arm’s length, informed bargaining with the aid of experienced counsel

    support a preliminary finding of fairness. See Manual for Complex Litigation, Third, § 30.42 (West

    1995) (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

    reached in arm's-length negotiations between experienced, capable counsel after meaningful

    discovery.”) (internal quotation marks omitted).

           11. The Court preliminarily approves the Settlement, together with all exhibits thereto, as

    fair, reasonable, and adequate. The Court finds that the Settlement was reached in the absence of

    collusion, is the product of informed, good-faith, arm’s-length negotiations between the Parties

    and their capable and experienced counsel. The Court further finds that the Settlement, including

    the exhibits thereto, is within the range of reasonableness and possible judicial approval, such that:

    (a) a presumption of fairness is appropriate for the purposes of preliminary settlement approval;

    and (b) it is appropriate to effectuate notice to the Settlement Class, as set forth below and in the

    Settlement, and schedule a Final Approval Hearing to assist the Court in determining whether to

    grant Final Approval to the Settlement and enter a Final Approval Order.

                             Approval of Class Notice and the Claims Process

           12. The Court approves the form and content of the Class notices, substantially in the forms

    attached as Exhibits 3 and 4 to the Settlement, and the Claim Form attached thereto as Exhibit 1.

    The Court further finds that the Class Notice program described in the Settlement is the best

    practicable under the circumstances. The Class Notice program is reasonably calculated under the

    circumstances to inform the Settlement Class of the pendency of the Action, certification of a

    Settlement Class, the terms of the Settlement, Class Counsel’s Fee Application and the request for

    Service Award for Plaintiff, and their rights to opt-out of the Settlement Class or object to the
                                                     12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 62 of 66



    Settlement. The Class notices and Class Notice program constitute sufficient notice to all persons

    entitled to notice. The Class notices and Class Notice program satisfy all applicable requirements

    of law, including, but not limited to, Federal Rule of Civil Procedure 23 and the Constitutional

    requirement of Due Process.

           13. Kurtzman Carson Consultants LLC (“KCC”) shall serve as the Administrator.

           14. The Administrator shall implement the Class Notice program, as set forth below and in

    the Settlement, using the Class notices substantially in the forms attached as Exhibits to the

    Settlement and approved by this Preliminary Approval Order. Notice shall be provided to the

    members of the Settlement Class pursuant to the Class Notice program, as specified in the

    Settlement and approved by this Preliminary Approval Order. The Class Notice program shall

    include, to the extent necessary, Mail Notice and Long-Form Notice, as set forth in the Settlement

    and below.

           15. The Administrator shall administer Mail Notice as set forth in the Settlement. Mail

    Notice shall be completed no later than 60 days after the entry of this order.

           16. The Administrator shall establish a Settlement Website as a means for Settlement Class

    members to obtain notice of, and information about, the Settlement. The Settlement Website shall

    be established as soon as practicable following Preliminary Approval, but no later than before

    commencement of the Class Notice program. The Settlement Website shall include an online portal

    to file Claim Forms, hyperlinks to the Settlement, the Long-Form Notice, the Preliminary Approval

    Order, and other such documents as Class Counsel and counsel for Defendant agree to include.

    These documents shall remain on the Settlement Website until at least sixty (60) days following

    the Claim Deadline.

           17. The Administrator is directed to perform all substantive responsibilities with respect to

    effectuating the Class Notice program, as set forth in the Settlement.

                                                     12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 63 of 66



                            Final Approval Hearing, Opt-Outs, and Objections

           18. A Final Approval Hearing shall be held before this Court on ___         , 2019 at .m. to

    determine whether to grant Final Approval to the Settlement and to enter a Final Approval Order,

    and whether Class Counsel’s Fee Application and request for a Service Award for the Class

    Representative should be granted.

           19. Any person within the Settlement Class who wishes to be excluded from the Settlement

    Class may exercise their right to opt-out of the Settlement Class by following the opt-out

    procedures set forth in the Settlement and in the Notices at any time during the Opt-Out Period.

    To be valid and timely, opt-out requests must be received by those listed in the Long-Form Notice

    on or before the last day of the Opt-Out Period, which is 30 days before the Final Approval Hearing

    (“Opt-Out Deadline”), and mailed to the addresses indicated in the Long Form Notice.

           20. Any Settlement Class Member may object to the Settlement, Class Counsel’s Fee

    Application, or the request for a Service Award for Plaintiff. Any such objections must be mailed

    to the Clerk of the Court, Class Counsel, and ARM’s Counsel, at the addresses indicated in the

    Long-Form Notice. For an objection to be considered by the Court, the objection must be

    postmarked no later than 30 days before the Final Approval Hearing, as set forth in the Notice. To

    be valid, an objection must include the following information:

           a. the name of the Action;

           b. the objector’s full name, address, and telephone number;

           c. an explanation of the basis upon which the objector claims to be a Settlement Class

    Member;

           d. all grounds for the objection, accompanied by any legal support for the objection known

    to the objector or his counsel;

           e. the number of times in which the objector has objected to a class action settlement within

                                                    12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 64 of 66



    the five years preceding the date that the objector files the objection, the caption of each case in

    which the objector has made such an objection, and a copy of any orders related to or ruling upon

    the objector’s prior such objections that were issued by the trial and appellate courts in each listed

    case;

             f. the identity of all counsel who represent the objector, including any former or current

    counsel who may be entitled to compensation for any reason related to the objection to the

    Settlement or Fee Application;

             g. a copy of any orders related to or ruling upon counsel’s or the counsel’s law firm’s prior

    objections made by individuals or organizations represented by that were issued by the trial and

    appellate courts in each listed case in which the objector’s counsel and/or counsel’s law firm have

    objected to a class action settlement within the preceding 5 years the objector’s counsel;

             h. any and all agreements that relate to the objection or the process of objecting— whether

    written or oral—between objector or objector’s counsel and any other person or entity;

             i. the identity of all counsel (if any) representing the objector who will appear at the Final

    Approval Hearing;

             j. a statement confirming whether the objector intends to personally appear and/or testify

    at the Final Approval Hearing;

             k. a list of all persons who will be called to testify at the Final Approval Hearing in support

    of the objection; and

             l. the objector’s signature (an attorney’s signature is not sufficient).

                  Further Papers in Support of Settlement and Attorney’s Fee Application

            21. Plaintiff and Class Counsel shall file their Motion for Final Approval of the Settlement,

   Fee      Application   and    request   for a Service        Award     for Plaintiff,   no   later than

                                 , which is 45 days before the Final Approval Hearing.
                                                       12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 65 of 66




          22. Plaintiff and Class Counsel shall file their responses to timely filed objections to the

   Motion for Final Approval of the Settlement, the Fee Application and/or request a Service Award

   for Plaintiff no later than                             , which is 15 days before the Final Approval

   Hearing.

          Effect of Failure to Approve Settlement

          23. If the Settlement is not finally approved by the Court, or for any reason the Parties fail

   to obtain a Final Approval Order as contemplated in the Settlement, or the Settlement is terminated

   pursuant to its terms for any reason, then the following shall apply:

              (a) All orders and findings entered in connection with the Settlement shall become null and

    void and have no further force and effect, shall not be used or referred to for any purpose

    whatsoever, and shall not be admissible or discoverable in any other proceeding;

              (b) Nothing in this Preliminary Approval Order is, or may be construed as, any admission

    or concession by or against ARM or Plaintiff on any point of fact or law; and

              (c) Neither the Settlement terms nor any publicly disseminated information regarding the

    Settlement, including, without limitation, the Class Notice, court filings, orders and public

    statements, may be used as evidence. In addition, neither the fact of, nor any documents relating

    to, either Party’s withdrawal from the Settlement, any failure of the Court to approve the

    Settlement and/or any objections or interventions may be used as evidence.

                                        Stay/Bar of Other Proceedings

          24. All proceedings in the Action are stayed until further order of the Court, except as may

   be necessary to implement the terms of the Settlement. Pending final determination of whether the

   Settlement should be approved, Plaintiff, all persons in the Settlement Class, and persons purporting

   to act on their behalf are enjoined from commencing or prosecuting (either directly, representatively

                                                      12
Case 0:19-cv-60205-WPD Document 38-1 Entered on FLSD Docket 09/24/2019 Page 66 of 66



   or in any other capacity) against any of the Released Parties any action or proceeding in any court,

   arbitration forum or tribunal asserting any of the Released Claims.

            25. Based on the foregoing, the Court sets the following schedule for the Final Approval

   Hearing and the actions which must take place before and after it:

                          Event                                                Date
     Deadline for Completion of Mailed Notice              60 days after Preliminary Approval
     Program
     Deadline for filing papers in support of Final        45 days prior to the Final Approval Hearing
     Approval of the Settlement and Class
     Counsel’s application for an award of
     attorneys’ fees and expenses
     Deadline for opting-out of Settlement and             30 days prior to the Final Approval Hearing
     submission of objections
     Responses to Objections                               15 days prior to the Final Approval Hearing
     The Final Approval Hearing                            Approximately 90 days after Preliminary
                                                           Approval
     The last day that Settlement Class members            15 days after the Final Approval Hearing
     may submit a Claim Form to the Settlement
     Administrator.



             DONE AND ORDERED in Chambers in Fort Lauderdale, Florida this day of May,

    2019.



                                                             William P. Dimitrouleas
                                                             UNITED STATES DISTRICT JUDGE




                                                      12
